Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. Claims 1, 6, 14-15 and 18 have been amended. 
5. Claims 1- 20 are pending.

Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph B. Ryan on March 9, 2022 to amend claims 1, 6,14-15 and 18.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 1, 6,14-15 and 18 as follows: 
          (Currently amended) A method comprising:
	detecting a plurality of floating code instances associated with one or more endpoint devices of a computer network;
	obtaining metadata of each of the floating code instances; and
	generating floating code signatures for respective ones of the floating code instances based at least in part on their respective metadata;
	wherein the floating code signatures are utilized to categorize one or more of the floating code instances as having at least a specified ness 
	wherein the method is performed by at least one processing device comprising a processor coupled to a memory. 

       6.(Currently amended) The method of claim 1 wherein a given one of the one or more floating code instances having at least the specified maliciousness comprises a floating code instance having a floating code signature that exhibits at least a threshold level of similarity to an unwanted program.  

       14. (Currently amended) The method of claim 1 further comprising initiating at least one automated action relating to a particular one of the one or more endpoint devices that is identified as including at least one of the one or more floating code instances categorized as having at least the specified maliciousness, wherein the automated action comprises controlling access by the particular endpoint device to the at least one of the one or more floating code instances.  

    15. (Currently amended) An apparatus comprising:
	at least one processing device comprising a processor coupled to a memory;
	said at least one processing device being configured:
	to detect a plurality of floating code instances associated with one or more endpoint devices of a computer network;
	to obtain metadata of each of the floating code instances; and
	to generate floating code signatures for respective ones of the floating code instances based at least in part on their respective metadata;
	wherein the floating code signatures are utilized to categorize one or more of the floating code instances as having at least a specified ness 
              18.(Currently amended) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device:
	to detect a plurality of floating code instances associated with one or more endpoint devices of a computer network;
	to obtain metadata of each of the floating code instances; and
	to generate floating code signatures for respective ones of the floating code instances based at least in part on their respective metadata;
	wherein the floating code signatures are utilized to categorize one or more of the floating code instances as having at least a specified ness 

            Allowable Subject Matter
8. Claims 1, 15 and 18 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 15, and 18 are allowed and dependent claims 2-14, 16-17 and 19-20 
Schaefer (US pat. No 10353702) prior art of record teaches and wherein the method is performed by at least one processing device comprising a processor coupled to a memory.   
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 15 and 18:  
detecting a plurality of floating code instances associated with one or more endpoint devices of a computer network; obtaining metadata of each of the floating code instances; and generating floating code signatures for respective ones of the floating code instances based at least in part on their respective metadata; wherein the floating code signatures are utilized to categorize one or more of the 10 floating code instances as at least potentially malicious floating code instances. 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spiro,US8402435, title “ Systems and methods for organizing source code”. 

Blackman, US7836440, title “ Dependency-based grouping to establish class identity”.

Seshadri, US6658421, title “ System and method for detecting release-to-release binary 

compatibility in compiled object code “. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 3/9/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438